DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first engaging portion and third plate portion are fastened to each other by screw” (claim 11), “the second engaging potion and the first plate portion are fastened to each other by a screw, and wherein the third engaging portion and the second plate portion are fastened to each other by a screw” (claim 14), and “a control board which is supported to the first support member” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “67” has been used to designate both “a roller” (Fig. 2) and “a right support column” (page 9, paragraph [0054], line 2, etc. and Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 103a (page 16, paragraph [0072], line 2) and L12 (page 36, paragraph [0124], lines 3 and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 325a (Fig. 28B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following informalities:
The abstract exceeds 150 words.
The abstract is not in one page.
The abstract is objected to because of the inclusion of legal phraseology, such as “comprising” (page 58, line 1)
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality: page 15, paragraph [0066], line 3, “portion” should be “portions”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: a first sheet metal including a first engaging portion which is provided between the first plate portion and the second plate portion in a direction orthogonal to a vertical direction and the plate thickness direction of the first plate portion and is bent so .
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukunaga et al.  (US Pat. No. 6,259,872 B1) discloses a support structures of an image forming apparatus including an image forming unit which forms an image on a sheet, comprising: a plurality of supporting members and a fastening mechanism.

Souda (US Pat. Pub. No. US 2012/0219316 A1) discloses a metal frame of an image forming apparatus including an image forming unit which forms an image on a sheet, comprising: a first sheet metal; a second sheet metal; and a reinforcing member.
Ikeda (US Pat. Pub. No.  US 2013/0287432 A1) discloses a support structures of an image forming apparatus including an image forming unit which forms an image on a sheet, comprising: a pair of front and rear planar members; a beam portion connecting the pair of planar members; and a cover.
Souda et al. (US Pat. Pub. No. US 2015/0177680 A1) discloses a metal frame structure of an image forming apparatus.
Miyakawa (US Pat. Pub. No. US 2017/0010578 A1) discloses a frame structure of an image forming apparatus including an image forming unit which forms an image on a sheet, comprising: a first plate member; a second plate member; an engaging portion; and a fastening member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 22, 2021